Judgment, Supreme Court, New York County, rendered January 17, 1975, convicting defendant, after a jury trial, of robbery first degree, grand larceny third degree and assault second degree, and sentencing him to concurrent terms of imprisonment of 8 to 16 years for robbery, 2 to 4 years for larceny, and 3 Yz to 7 years for assault, unanimously modified, on the law, to the extent of reversing the conviction of grand larceny, vacating the sentence imposed thereon, and dismissing that count of the indictment. As so modified, the judgment is affirmed. The People concede that the grand larceny count is a lesser included, concurrent count of robbery in the first degree and that the conviction of the latter requires a dismissal of the former. (People v Grier, 37 NY2d 847, 848.) We have examined the other points raised by the appellant and find them to be without merit. Concur—Kupferman, J. P., Murphy, Lupiano, Silverman and Nunez, JJ.